NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KIRK RISHOR,                                    No. 19-35850

                Petitioner-Appellant,           D.C. No. 2:18-cv-00708-MJP

 v.
                                                MEMORANDUM*
ATTORNEY GENERAL FOR THE STATE
OF WASHINGTON,

                Respondent-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Kirk Rishor appeals pro se from the district court’s order denying his motion

under Federal Rule of Civil Procedure 60(b). We have jurisdiction under 28

U.S.C. § 2253, and we affirm.

      Rishor challenges the 28 U.S.C. § 2254 habeas corpus proceeding that he


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
initiated in 2011. Specifically, he argues that (1) the district court violated his

Sixth Amendment right to self-representation by sua sponte appointing counsel to

represent him in the district court; and (2) appointed counsel committed a fraud on

the court by continuing to represent him on appeal. The district court did not abuse

its discretion by denying Rishor’s motion because Rishor has not shown that he is

entitled to relief. See Pizzuto v. Ramirez, 783 F.3d 1171, 1775, 1180 (9th Cir.

2015) (stating standard of review and requirements to show fraud under Rule 60).

The constitutional right to self-representation does not extend to federal habeas

proceedings. See Martinez v. Court of Appeal of California, 528 U.S. 152, 160

(2000) (Sixth Amendment rights attach only “in preparation for trial and at the trial

itself”); Tamalini v. Stewart, 249 F.3d 895, 900-02 (9th Cir. 2001) (Sixth

Amendment rights do not extend beyond the trial). Moreover, the record belies

Rishor’s claim that the district court’s appointment of counsel pursuant to 18

U.S.C. § 3006A(a)(2)(B) was limited in scope and improperly continued on appeal.

See 9th Cir. R. 4-1(a).

      In light of this disposition, we do not reach the government’s remaining

arguments.

      AFFIRMED.




                                           2                                     19-35850